     Case 4:20-cv-00028-WTM-CLR Document 12 Filed 10/29/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


FELTON MITCHELL,


      Plaintiff,

V.                                             CASE NO. CV420-028


MARRIOTT MONARCH,

      Defendant.




                                   ORDER


     Before   the     Court   is   the    Magistrate    Judge's     Report     and

Recommendation (Doc. 9), to which no objections have been filed.

After a careful review of the record, the report and recommendation

is ADOPTED as the Court's opinion in this case. As a result.

Defendant's Motion to Dismiss (Doc. 4) is GRANTED and this case is

DISMISSED   WITHOUT   PREJUDICE.    The   Clerk   of   Court   is   DIRECTED    to


close this case.


     SO ORDERED this ^^^^day of October 2020.


                                    WILLIAM T. MOORE, JR.i
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN   DISTRICT OF GEORGIA
